In an action pending between Michael SuM, plaintiff, and Stephen Sidorik, defendant, subsequently declared to be an incompetent, order denying plaintiff’s motion in such action for leave to continue the action against the defend’ant as an incompetent and to make the committee of the incompetent a party defendant, reversed on the law, with ten dollars costs and disbursements, and motion granted, without costs. Even assuming that plaintiff has unreasonably delayed in making the motion, it does not appear that the delay has prejudiced the incompetent or the committee. Young, Hagarty, Johnston, Adel and Taylor, JJ., concur.